TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00706-CV


                                 Frederick O. Silver, Appellant

                                                 v.

     Greg Abbott, in his official capacity as Governor of Texas, and the State of Texas,
                                           Appellees




           FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY,
    NO. D-1-GN-19-006630, THE HONORABLE JAN SOIFER, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant Frederick O. Silver, proceeding pro se, filed a notice of appeal in

October 2019 from the trial court’s order granting appellees’ plea to the jurisdiction and motion

to sever.1 Appellant, however, is on the State’s list of vexatious litigants. See Tex. Civ. Prac. &

Rem. Code 11.101 (generally authorizing court to enter order prohibiting person from filing “a

new litigation” pro se without permission from local administrative judge when court, after

notice and hearing, finds that person is “vexatious litigant”), .104(b) (requiring Office of Court

Administration (OCA) to “post on the agency’s Internet website a list of vexatious litigants

subject to prefiling orders”).

               The OCA list reflects that appellant is subject to a prefiling order that was filed in

Travis County in July 2019 specifically prohibiting him from filing “any new litigation in a court

       1
        The trial court assigned cause number D-1-GN-19-006630 for the severed action from
cause number D-1-GN-19-002577.
in this State without first obtaining permission from a local administrative judge.” See id.

§§ 11.102 (generally prohibiting vexatious litigant from filing “new litigation” without

permission from local administrative judge), .103 (generally prohibiting clerk of court from

filing “litigation, original proceeding, appeal, or other claim presented, pro se, by a vexatious

litigant subject to a prefiling order under Section 11.101 unless the litigant obtains an order from

the appropriate local administrative judge described by Section 11.102(a) permitting the filing”);

Johnson v. Hughey, No. 06-12-00079-CV, 2012 WL 4761546, at *1–2 (Tex. App.—Texarkana

Oct. 5, 2012, no pet.) (mem. op.).

               By order dated October 18, 2019, we notified appellant that he was required to

obtain the permission of the local administrative judge to file this appeal, provided him with the

address of the local administrative judge, and ordered him within thirty days of the date of the

order to demonstrate to this Court that he has obtained permission from the local administrative

judge to file this appeal. See Tex. Civ. Prac. & Rem. Code §§ 11.001–.003. We also notified

him that, if he failed to comply with the order within 30 days, we would dismiss this appeal.

               Although he filed a response with this Court, appellant has failed to demonstrate

that he has obtained the local administrative judge’s permission to file this appeal. Accordingly,

we dismiss this appeal. See Johnson v. Parker, No. 03-19-00067-CV, 2019 WL 3922908, at *1

(Tex. App.—Austin Aug. 20, 2019, no pet.) (mem. op.) (dismissing suit because vexatious

litigant failed to demonstrate that he had obtained local administrative judge’s permission to file

appeal); Johnson, 2012 WL 4761546, at *1–2 (concluding that prerequisite was not met and that

lawsuit should not have been filed because vexatious litigant failed to demonstrate local

administrative judge’s permission to file lawsuit and dismissing appeal).




                                                 2
                                                ____________________________________
                                                Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed

Filed: November 20, 2019




                                            3